DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 21 April 2022 has been entered.
Claim Objections

 Claims 3 and 8 are objected to because of the following informalities:  Claims 3 and 8 include the term “filers”.  This is believed to be a typographical error and should be amended to read “fillers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 and 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kroner et al. (US 5,391,696; cited in Applicant’s IDS).  This portion of the Office action reiterates the ground of rejection presented in the Examiner’s Answer dated 19 October 2020 which was affirmed in the Patent Trial and Appeal Board decision dated 23 February 2022.
Regarding Claims 1-13, Kroner teaches polycondensates which consist of at least 95 mol% of the claimed formula (see Abstract; col. 2, formula I) where R1 may be a compound of formula V (i.e. a residue of 2,5-furandicarboxylic acid, FDCA; see also col. 8, line 34); R2 (equivalent to the claimed A) may be a straight chain C1-C18 alkyl (see col. 3, lines 10-12; col. 18, lines 1-2); and X may be -O-.  The claimed ethylene (i.e. C2) is included within Kroner’s C1-C18 alkyl.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to select FDCA as R1, ethylene as R2, and -O- as X based on Kroner’s express disclosure that these groups are suitable for inclusion in the polycondensation of formula I.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
The polycondensates have a molecular weight of 3,000 to 100,000 (col. 9, line 20).  When the variables indicated above are selected, the molecular weight per repeating unit is 192.  This corresponds to a polymer according to the claimed formula (2) where n=16-520.  This overlaps the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).  
In Example 12, the reference discloses a mixture of polycondensates, additives and active substances is heated above the softening point (liquid form) in a suitable device, i.e. an extruder for thermoplastics, and a moldable material being formed, as required in Claims 1-4.  
With regard to Claim 5, any molded structure can be considered to be a casing to meet the claim, in that the claim does not require any structural components of the business machine.
Therefore, it would have been obvious to one of ordinary skill in the art to form the products having the claimed formula, as stated above, since they have been shown to be effective in a similar system and thus would have been expected to provide adequate results, a liquid vessel and a business machine.  There is no showing of unexpected results derived from said use.
Regarding Claims 21-28, Kroner discloses the polymer of the claimed formula as stated above.  The polycondensate is formed by reacting a dicarboxylic acid dichloride of formula X, ClOC-R1-COCl where R1=furan, with one or more diols of formula XI, HO-R2-OH where R2 is ethylene (see col. 7, lines 57-85) in an extruder and a mold product would be formed, as in Claims 25-26.

Claims 1-4, 10, 12, and 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Light et al. (US 5,283,295) in view of Werpy et al. (Top Value Added Chemical From Biomass, Vol. 1: Results of Screening for Potential Candidates from Sugars and Synthesis Gas, August 2004, p. i-69), Lewkowski (Synthesis, Chemistry and Applications of 5-Hydroxymethyl-furfural And Its Derivatives, 2001, p. 17-54), and Culbertson et al. (Advances in Polymer Synthesis, 1985, p. 51-91).
Regarding Claim 1, Light teaches a polymer blend suitable for use in extrusion blow molding processes (Abstract).  The composition is used to produce containers (col. 1, lines 57-64).  Light’s examples illustrate the use of the composition to form containers which are filled with water (a liquid) and capped (see, e.g., col. 4, lines 25-29).
Light’s composition include recycled poly(ethylene terephthalate) (PET) due to environmental concerns (col. 2, lines 4-9).  In addition to recycled scrap polyester (b), the composition includes a polyester (a) including a dicarboxylic acid component comprising at least 95 wt% terephthalic acid and at least 90 mol% ethylene glycol, having a weight average molecular weight of 75,000-85,000 (Abstract).
Light does not teach a polyester based on FDCA as required by the claims.
Werpy sought to identify value-added chemicals that can be produced from biomass (p. 4, Objective).  As direct replacement products, these chemicals can be marketed by differentiating biobased materials from those obtained using petrochemical sources (p. 6-7, Table 1).  
2,5-Furandicarboxylic acid (FDCA) is one building block chemical that can be produced from sugars via biological or chemical conversion (p. 26, Table 13) and can be directly polymerized to form PET analogs for use in bottles (p. 27, Table 15).  FDCA is described as having a large potential as a replacement for terephthalic acid, a widely used component in various polyesters such as PET (p. 28, section 9.2.4).  The utility of FDCA as a PET analog offers an important opportunity to address a high volume, high value chemical market (p. 28, section 9.2.5).  
Werpy identifies some technical barriers including developing effective process to manufacture FDCA (p. 28, section 9.2.5) and development and control of esterification reactions when forming polyesters from FDCA (p. 29, section 9.2.4).  
Lewkowski provides a review of methods for the synthesis of FDCA (p. 40, section VI).  The review concludes that the known synthetic methods for obtaining FDCA are cheap and efficient enough to be utilized on an industrial scale (p, 43, third paragraph).  Lewkowski demonstrates that the technical barriers identified by Werpy in manufacturing FDCA have been overcome and that cost-effective, industrially feasible processes are known in the art.
Culbertson recognizes that a considerable amount of work has been done using furan derivatives such as FDCA to synthesize polyesters and other polymeric materials (p. 51, Introduction).  According to Culbertson, polyesters based on FDCA were reported as early as 1951.  Polyesters incorporating the furan nucleus were formed by heating FDCA with an excess of ethylene glycol to obtain a polyester suitable for forming films and fibers from the melt.  Similar products have been produced using dimethyl-2,5-FDCA and ethylene glycol (p. 52, first full paragraph).  A variety of methods and conditions for producing polyesters from FDCA are disclosed throughout the remainder of Culbertson including melt-transesterification, melt-polycondensation (p. 53, third full paragraph), interfacial polymerization (p. 54, second paragraph), and solution polymerization (p. 54, third paragraph).  Culbertson demonstrates that the technical barriers identified by Werpy in developing and controlling esterification reactions during polyester synthesis have been overcome and suitable polymerization methods have been known in the art since as early as 1951.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the terephthalic acid in Light’s polyester (a) with FDCA.  Werpy suggests the use of FDCA as a direct replacement for terephthalic acid in bottle-grade polyesters.  Making this substitution will decrease the environmental impact of Light’s polyester (a) by relying on a dicarboxylic acid monomer obtained from biomass, and will provide a marketing advantage over materials obtained from petrochemical sources.  This is consistent with Light’s environmental concerns and public pressure to use more environmentally friendly materials.  The proposed modification would carry with it a reasonable expectation of success based on Lewkowski’s teaching that the known synthetic methods for obtaining FDCA are cheap and efficient enough to be utilized on an industrial scale and Culbertson’s teaching that a wide range of processes for obtaining FDCA-based polyesters have been known in the art since as early as 1951.  
Modification of Light in view of Werpy, Lewkowski, and Culbertson will result in a composition comprising a polyester (a) made up of FDCA and ethylene glycol having a Mw of 75,000-85,000 (see Light’s Abstract).  This polymer will conform to the claimed formula (2) where n is about 391-443.  As indicated above, Light’s composition is used to form containers (col. 1, lines 57-64).  Light’s examples illustrate the use of the composition to form containers which are filled with water (a liquid) and capped (see, e.g., col. 4, lines 25-29).  Forming such containers from the modified composition reads on the liquid vessel of Claim 1.  
Regarding Claim 2, the cited references do not expressly teach containers used as an ink tank.  Nevertheless, Claim 2 amounts to a recitation of an intended use.  The claimed intended use does not require steps to be performed or limit the claims to a particular structure.  These limitations do not limit the scope of the instant claims and need not be taught by the prior art in order to anticipate the claims.  See MPEP 2111.02.  The modified container as applied to Claim 1 above is capable of holding other liquids including ink and therefore reads on Claim 2. 
Regarding Claim 3, Light teaches additives including flame retardants, pigments (i.e. colorants), and fillers (col. 3, lines 49-52).
Regarding Claim 4 and 12, Light’s polyester (a) may include up to 10 mol% 1,4-cyclohexanedimethanol (CHDM) (Abstract).  When CHDM is included, different monomer units based on CHDM and FDCA will be present.  
Regarding Claim 10, the cited references do not expressly teach the claimed flexural strength.  Nevertheless, the polyester (a) resulting from modification of Light in view of Werpy, Lewkowski, and Culbertson is structurally identical to the claimed polymer compound.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the modified polyester (a) will necessarily possess the claimed flexural strength.
Regarding Claim 12, Light’s polyester (a) may include up to 10 mol% 1,4-cyclohexanedimethanol (CHDM) (Abstract).  A polyester containing 10 mol% CHDM and having a molecular weight of 75,000-85,000 as suggested by Light will conform to the claimed formula (2) containing a total of 375-425 repeating units, where 90% of repeating units conform to the claimed formula 2 and n=338-383.
Regarding Claim 21, the FDCA-based polyester resulting from modification of Light in view of Werpy, Lewkowski, and Culbertson as described above reads on the polymer of formula (2).
Regarding Claim 22, Light’s composition including the modified polyester (a) is used to form molded structures including containers and therefore reads on a “structural material” as claimed.
Regarding Claim 23, Light’s composition is used to produce containers (col. 1, lines 57-64).
Regarding Claim 24, absent any further structural limitations, Light’s containers are interpreted as reading on the claimed “casing” inasmuch as they encase any materials contained in them.
Regarding Claim 25, Culbertson teaches a variety of methods for forming polyesters based on FDCA and ethylene glycol.  For example, FDCA and ethylene glycol may be reacted directly (p. 52, first full paragraph).  This reads on a process according to Claim 25 where X represents a hydroxyl group.  Alternatively, a polyester based on FDCA and ethylene glycol may be obtained by reacting dimethyl-2,5-FDCA with ethylene glycol (p. 52, first full paragraph).  This reads on a process according to Claim 25 where X represents an alkoxy group.  Culbertson also teaches that polyesters of FDCA may be obtained by reacting 2,5-furan dicarbonyl chloride with a diol (p. 54, second paragraph).  This reads on a process according to Claim 25 where X represents a halogen group.
Regarding Claim 26, Light teaches molding compositions comprising the polyester (a) using conventional processing methods such as injection molding and extrusion (col. 3, lines 44-46) and blow molding (Abstract).
 Regarding Claims 27 and 28, Light’s polyester (a) may include up to 10 mol% 1,4-cyclohexanedimethanol (CHDM) (Abstract).  A polyester containing 10 mol% CHDM and having a molecular weight of 75,000-85,000 as suggested by Light will conform to the claimed formula (2) containing a total of 375-425 repeating units, where 90% of repeating units conform to the claimed formula 2 and n=338-383.

Claims 5-9, 11, 13, and 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhu et al. (US 2008/0242789) in view of Werpy, Lewkowski, and Culbertson.
Regarding Claims 5-7 and 13, Zhu teaches a composition comprising a polyester (Abstract).  The polyester has the following formula:

    PNG
    media_image1.png
    66
    209
    media_image1.png
    Greyscale

where T is derived from a dicarboxylic acid such as terephthalic acid and D is derived from a diol such as ethylene glycol (p. 4, [0042]-[0043]).  Specific examples of suitable polyesters include PET (p. 4, [0044]).  The polyester has a Mw of 70,000-200,000 (p. 5, [0048]).  
Zhu does not teach a polyester based on FDCA as required by the claims.
Werpy sought to identify value-added chemicals that can be produced from biomass (p. 4, Objective).  As direct replacement products, these chemicals can be marketed by differentiating biobased materials from those obtained using petrochemical sources (p. 6-7, Table 1).  
2,5-Furandicarboxylic acid (FDCA) is one building block chemical that can be produced from sugars via biological or chemical conversion (p. 26, Table 13) and can be directly polymerized to form PET analogs (p. 27, Table 15).  FDCA is described as having a large potential as a replacement for terephthalic acid, a widely used component in various thermoplastic engineering polymers such as PET (p. 28, section 9.2.4).  The utility of FDCA as a PET analog offers an important opportunity to address a high volume, high value chemical market (p. 28, section 9.2.5).  
Werpy identifies some technical barriers including developing effective process to manufacture FDCA (p. 28, section 9.2.5) and development and control of esterification reactions when forming polyesters from FDCA (p. 29, section 9.2.4).  
Lewkowski provides a review of methods for the synthesis of FDCA (p. 40, section VI).  The review concludes that the known synthetic methods for obtaining FDCA are cheap and efficient enough to be utilized on an industrial scale (p, 43, third paragraph).  Lewkowski demonstrates that the technical barriers identified by Werpy in manufacturing FDCA have been overcome and that cost-effective, industrially feasible processes are known in the art.
Culbertson recognizes that a considerable amount of work has been done using furan derivatives such as FDCA to synthesize polyesters and other polymeric materials (p. 51, Introduction).  According to Culbertson, polyesters based on FDCA were reported as early as 1951.  Polyesters incorporating the furan nucleus were formed by heating FDCA with an excess of ethylene glycol to obtain a polyester suitable for forming films and fibers from the melt.  Similar products have been produced using dimethyl-2,5-FDCA and ethylene glycol (p. 52, first full paragraph).  A variety of methods and conditions for producing polyesters from FDCA are disclosed throughout the remainder of Culbertson including melt-transesterification, melt-polycondensation (p. 53, third full paragraph), interfacial polymerization (p. 54, second paragraph), and solution polymerization (p. 54, third paragraph).  Culbertson demonstrates that the technical barriers identified by Werpy in developing and controlling esterification reactions during polyester synthesis have been overcome and suitable polymerization methods have been known in the art since as early as 1951.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the terephthalic acid in Zhu’s with FDCA.  Werpy suggests the use of FDCA as a direct replacement for terephthalic acid in thermoplastic engineering polyesters.  Making this substitution will decrease the environmental impact of Zhu’s polyester by relying on a dicarboxylic acid monomer obtained from biomass, and will provide a marketing advantage over materials obtained from petrochemical sources.  The proposed modification would carry with it a reasonable expectation of success based on Lewkowski’s teaching that the known synthetic methods for obtaining FDCA are cheap and efficient enough to be utilized on an industrial scale and Culbertson’s teaching that a wide range of processes for obtaining FDCA-based polyesters have been known in the art since as early as 1951.  
Modification of Zhu’s polyester in view of Werpy, Lewkowski, and Culbertson will result in a polyester based on FDCA and ethylene glycol having a Mw of 70,000-200,000.  This polyester reads on the claimed formula (2) where n=365-1,041.  This overlaps the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Compositions including Zhu’s polyester are used to form molded articles including housings and panels for printers and copiers (p. 18, [0150]).  Printers and copiers including housings and panels formed from a composition including the modified polyester read on the business machine of Claims 5-7 and 13.
Regarding Claim 8, Zhu’s composition may also include a filler, antioxidants, mold release agents, colorants, and UV stabilizers (p. 10-11, [0096]).
Regarding Claim 9, Zhu’s polyester may include minor amounts of repeating units derived from aliphatic diacids (p. 4-5, [0044]).  This will result in different monomer units based on ethylene glycol and the aliphatic diacids.
Regarding Claim 11, the cited references do not expressly teach the claimed flexural strength.  Nevertheless, the polyester (a) resulting from modification of Zhu in view of Werpy, Lewkowski, and Culbertson is structurally identical to the claimed polymer compound.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the modified polyester will necessarily possess the claimed flexural strength.
Regarding Claims 21, 27, and 28, the modified polyester reads on the claimed formula (2) as discussed above.
Regarding Claim 22, Zhu’s composition including the modified polyester is used to form a wide variety of molded structures (p. 18, [0150]) and therefore reads on a “structural material” as claimed.
Regarding Claims 23 and 24, Light’s composition is used to produce enclosures and housings for a variety of end uses (p. 18, [0150]).  These enclosures and housings read on the claimed containers and casings inasmuch as they contain or encase the items they are designed to enclose or house.
Regarding Claim 25, Culbertson teaches a variety of methods for forming polyesters based on FDCA and ethylene glycol.  For example, FDCA and ethylene glycol may be reacted directly (p. 52, first full paragraph).  This reads on a process according to Claim 25 where X represents a hydroxyl group.  Alternatively, a polyester based on FDCA and ethylene glycol may be obtained by reacting dimethyl-2,5-FDCA with ethylene glycol (p. 52, first full paragraph).  This reads on a process according to Claim 25 where X represents an alkoxy group.  Culbertson also teaches that polyesters of FDCA may be obtained by reacting 2,5-furan dicarbonyl chloride with a diol (p. 54, second paragraph).  This reads on a process according to Claim 25 where X represents a halogen group.
Regarding Claim 26, Zhu teaches molding the composition described above (p. 18, [0150]).

Response to Declaration

The Declaration under 37 CFR 1.132 filed 21 April 2022 is insufficient to overcome the rejection of Claims 1-13 and 21-28 under 35 U.S.C. 103(a).
The Declaration provides ten examples of polyethylene furandicarboxylate (PEF) having a polymerization degree of 346-429.  These examples conform to the claimed formula (2) where n=346-429.  The Declaration also includes four comparative examples: two polytrimethylene furandicarboxylate (PTF) polyesters where n=78 or 285 and two polybutylene furandicarboxylate (PBF) polyesters where n=285 or 290.  
The Declaration states that PEF has higher glass transition temperature (Tg) than the comparative polyesters outside the scope of the claims.  The Declarant concludes that when A is ethylene, the Tg is high and heat resistance is excellent.  
The Declaration does establish that PEF having n values within the claimed range have higher Tg values than PTF or PBF having n values outside the claimed range.  However, this result is not unexpected.  
Thermal properties for polyesters based on 2,5-furandicarboxylic acid are generally higher for those based on ethylene glycol than for those based on trimethylene glycol or butanediol.  For instance, Culbertson notes that PEF has a melting temperature (Tm) of 215-225°C.  Significantly lower Tm values are observed for PTF and PBF, as well as poly(hexamethylene-2,5-furandicarboxylic acid) (p. 53, Table 2).  
This trend is not limited to FDCA-based polyesters.  See, for instance, Dangseeyun et al. (Polymer Testing, 2004, vol. 23, p. 187-194) and Kurian (Journal of Polymers and the Environment, 2005, vol. 13, no. 2, p. 159-167).  Kurian teaches that the Tg of poly(trimethylene terephthalate) (PTT or 3GT) is 45-55°C while the Tg of PET is 70-80°C (p. 161, Table 1).  Dangseeyun teaches that PBT has a Tg of about 35°C (p. 189, section 3.1).  
Dangseeyun and Kurian establish that it was known in the art at the time of the invention that terephthalate-based polyesters based on ethylene glycol exhibited significantly higher Tg values than those based on trimethylene glycol or butanediol.  
FDCA is taught by Werpy as a direct replacement for terephthalic acid in such polyesters.  Therefore, one of ordinary skill in the art would reasonably expect to observe a similar trend in Tg values in FDCA-based polyesters.  Culbertson establishes that it was known in the art at the time of the invention that employing ethylene glycol in FDCA-based polyesters resulted in higher melting temperatures than trimethylene glycol or butanediol.  This is consistent with the trend in thermal properties generally demonstrated by Dangseeyun and Kurian.  
One of ordinary skill in the art would have expected to obtain improved thermal properties, including Tg, when selecting ethylene glycol for use in FDCA-based polyesters as opposed to trimethylene glycol or butanediol based on the knowledge available at the time of the invention.  Therefore, the trend observed in the Declaration is not unexpected.
In addition, the Declaration is not reasonably commensurate in scope with the claims.  The Declaration illustrates results for PEFs where n=346-429.  Independent Claims 1, 5, and 21 are open to PEFs where n=185-600.  The range of n illustrated in the Declaration represents only 20% of the claimed range.  Based on this limited range and the lack of any data at or near the endpoints, one of ordinary skill in the art would not be able to determine a trend in the exemplified data that would allow it to be extended to the full scope of the claims.
Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Therefore, the Declaration is not sufficient to establish non-obviousness of the claimed invention.

Response to Arguments

Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive.
The Applicant argues that the data in the Declaration is commensurate in scope with the claims, and that when A is ethylene the claimed polyester unexpectedly exhibits a high Tg.
These arguments are addressed in paragraphs 56-66 above.  The Declaration is not reasonably commensurate in scope with the claims and the results presented therein are not unexpected in view of the prior art for the reasons discussed above.
The Applicant argues that Krone does not disclose a higher Tg and heat resistance when A is ethylene.
Neither Tg nor heat resistance are recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues that Krone discloses a much broader genus of polymers than the claims, and that there is nothing in Krone to direct one of ordinary skill in the art to the specific subgenus of claimed polymers.
Krone expressly suggests the use of FDCA at column 8, lines 31-34.  Straight-chain diols containing 1-18 carbon atoms are suggested at, for instance, col. 6, lines 20-21.  In this instance, the genus of straight-chain C1-18 diols is sufficiently small that one of ordinary skill in the art would at once envisage the use of all 18 species within the genus, including the use of ethylene glycol.  This represents the selection of one straight-chain diol from a genus containing 18 compounds.  
It has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original).  See MPEP 2131.02.  Thus, Krone provides adequate guidance to select dicarboxylic acid and diol components that will yield a polymer according to the claimed formula (2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762